Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Watari (US 8,651,993). Watari discloses a bicycle transmission device having, inter alia, an input shaft (102), an output part (131), a switching mechanism which selectively switches between a first state in which the ratio of a rotational speed of the output part to the speed of the input shaft is a first ratio, and a second state in which the ratio is a second ratio different from the first ratio; a transmission mechanism including first (114) and fourth (171) rotating bodies which each capable of transmitting the rotation of the input shaft, and a one way clutch (132). While Watari does disclose a one-way clutch (132), the one-way clutch switches between transmitting and not transmitting the rotational output of a motor to the output part (C2/L24-33) rather than switches between transmitting and not transmitting the rotation of the first rotating body to the output part. Furthermore, Watari does not disclose the switching mechanism also having a switching unit which switches between transmitting and not transmitting rotation from the fourth rotating body to the output part. Watari teaches away from moving the one-way clutch to between the first rotating body and the output shaft, since if such a modification were made the rotational force of the crank axle cannot be prevented from being transmitted to the motor as the device is designed (C2/L13-18). Furthermore, there is no teaching, suggestion, or motivation in the prior art for adding the claimed switching unit and arranging the parts to meet all the claim limitations without the use of impermissible hindsight.
Another close piece of prior art is Nicolai (US 2007/0210552). Nicolai discloses bicycle transmission having an input shaft (22, Fig 18), an output part (93, or alternatively 111 - Fig. 18), a first rotating body (200), a fourth rotating body (205), a switching mechanism which selectively switches .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658